NUMBER 13-08-00554-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  ALLIED CHEMICAL CORPORATION, ET AL.
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam  (1)


	On September 26, 2008, relators, Allied Chemical Corp., et al., filed a petition for
writ of mandamus with this Court alleging that respondent, the Honorable Mario E.
Ramirez, Jr., presiding judge of the 332nd Judicial District Court of Hidalgo County, Texas,
abused his discretion by:  (1) finding certain letters produced to relators by real parties in
interest to be privileged and ordering relators to destroy said letters; and (2) denying
relators' motion to conduct an in camera inspection of said letters and other documents.
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relators have not shown themselves entitled to the relief sought and
the petition for writ of mandamus should be denied.  See Tex. R. App. P. 52.8(a). 
Accordingly, the petition for writ of mandamus is DENIED.

								PER CURIAM

Memorandum Opinion delivered and 
filed this the 15th day of January, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").